Case 9:17-cv-00059-RC-KFG Document 14 Filed 07/02/20 Page 1 of 1 PageID #: 99



                             **NOT FOR PRINTED PUBLICATION**



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

JOHNATHAN FRANKLIN                               §

VS.                                               §          CIVIL ACTION NO. 9:17cv59

SHARON D. ALLEN, ET AL.                           §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

        Johnathan Franklin, proceeding pro se, filed the above-styled civil rights lawsuit. The court

referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending this case dismissed

without prejudice as moot.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.          No objections to the Report and

Recommendation were filed by the parties.

                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. A final judgment shall be entered dismissing

this lawsuit.

                 So ORDERED and SIGNED, Jul 02, 2020.


                                                                    ____________________
                                                                    Ron Clark
                                                                    Senior Judge
